United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    April 8, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-31031
                           Summary Calendar



KARSTON KEELEN,

                                      Plaintiff-Appellant,

versus

BURL CAIN,

                                      Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                 for the Middle District of Louisiana
                             (01-CV-332-C)
                         --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant    Karston   Keelen,   Louisiana   prisoner     #

125690, appeals the denial of various motions in relation to a 42

U.S.C. § 1983 complaint that he filed pro se against Warden Burl

Cain.    The district court denied the pending motions without

prejudice, noting that the case was currently on appeal to this

court. We lack jurisdiction over the denial of Keelen’s motion for

a temporary restraining order.     See Faulder v. Johnson, 178 F.3d

741, 742 (5th Cir. 1999).     The district court did not abuse its


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discretion in denying Keelen’s motion for a preliminary injunction,

see Women’s Med. Ctr. v. Bell, 248 F.3d 411, 419 n.15 (5th Cir.

2001), or in denying other relief.        Keelen’s appeal is without

arguable merit and is thus DISMISSED      as frivolous.   See Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.         The

dismissal of this appeal as frivolous counts as a “strike” for

purposes of 28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d

383, 387-88 (5th Cir. 1996).           We CAUTION Keelen that if he

accumulates three or more “strikes” under § 1915(g), he will not be

allowed to proceed in forma pauperis in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.            See

§ 1915(g).

APPEAL DISMISSED.




                                   2